Filed 12/20/21
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                        DIVISION EIGHT


 THE PEOPLE,                           B306460

        Plaintiff and Respondent,      Los Angeles County
                                       Super. Ct. No. PA089854
        v.

 ALBERIC ROLAND NAULT,

        Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Hayden A. Zacky, Judge. Affirmed as
modified.
      Richard B. Lennon and Jennifer Peabody, under
appointments by the Court of Appeal, for Defendant and
Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and David A. Voet, Deputy
Attorneys General, for Plaintiff and Respondent.
                       ____________________
      After four convictions for drunk driving, Alberic Roland
Nault got drunk and tried to pass an 18-wheeler on a narrow
road. His pickup hit an oncoming car and killed its driver. While
Nault was unconscious from the crash, police took a warrantless
sample of his blood. Nault argues this violated the Fourth
Amendment. We affirm but direct the trial court to stay a second
sentence under Penal Code section 654.
       Nault has a history of driving under the influence. At his
2020 trial, he stipulated to four of these convictions between 2000
and 2009. As a condition of probation, in 2001 he took a morgue
program designed to snap him into focus. He also completed two
other court-ordered alcohol awareness programs: one in 2006
and another in 2013. These sessions described the potential
consequences of drunk driving, including killing people and
murder charges.
       On August 11, 2017, a park ranger found Nault digging his
pickup out of beach sand. Nault was stumbling about and he
sounded and smelled drunk. He refused field sobriety tests and a
blood test. He told the ranger to arrest him: “I’m going to fail
those tests. I’m going to get a DUI.” He said his blood alcohol
content was over 0.08 percent because he drank a Four Loko.
The ranger arrested Nault and impounded his truck. Authorities
suspended Nault’s license.
       On October 27, 2017, Nault used deception to get his truck
out of impound. The tow yard would not release it to him while
his license was suspended, so Nault paid a stranger $100 to show
the tow yard a valid license that did not belong to Nault. Once
the stranger got the truck released, Nault drove it away.
       That same day at 7:00 p.m., Laurentino Doval Carlos was
driving his 18-wheeler on a two-lane road with a 55 mile-per-hour
speed limit. Doval was behind another 18-wheeler. Both were
traveling about 50 miles per hour. It was dark.




                                2
       In his rear view, Doval saw Nault’s headlights. Nault was
trying to pass Doval at 70 miles per hour. Doval slowed to let
him pass. The truck ahead of Doval blocked the view.
       In the opposite lane, a Honda Civic appeared, driving
towards Nault. Seeing Nault’s pickup coming straight at her in
her lane, the Honda driver locked her brakes. Nault’s pickup hit
the Honda, crushing the driver to death. Both cars burst into
flames.
       Doval found the Honda driver dead and Nault unconscious
in his driver’s seat. Nault smelled strongly of alcohol. Doval
pulled Nault out of the burning pickup.
       California Highway Patrol Officer Carlos Burgos-Lopez
arrived at the scene at 7:28 p.m. Nault now was semiconscious in
an ambulance. His pants were soaked with alcohol. Burgos-
Lopez asked Nault what he had been drinking and Nault said,
“Beer.” His speech was “thick.”
       Nault’s injuries prevented him from giving Burgos-Lopez a
complete statement. His blood pressure was very low, and
medical personnel were giving him oxygen and intravenous
fluids. He had injured his abdomen and leg and would be
hospitalized for days.
       Burgos-Lopez went to get the breathalyzer from his cruiser.
When he returned, medics were moving Nault to a helicopter for
emergency evacuation, which prevented Burgos-Lopez from using
the breathalyzer.
       Burgos-Lopez stayed at the scene to investigate. He
determined the accident’s cause was Nault’s driving under the
influence at an unsafe speed and trying to pass with too little
room. The long skid marks behind the Honda meant heavy
braking. There were no skid tracks behind Nault’s pickup.




                                3
       Burgos-Lopez then followed Nault to the hospital.
       Officer Riley Beckinger got a call at 8:55 p.m. assigning
him the investigation. He arrived at the hospital at 9:05 p.m.
and found the unconscious Nault. Burgos-Lopez said Nault was
under the influence. Beckinger smelled alcohol on Nault, and the
smell was strong. The medical staff said they would take Nault
into surgery soon. Beckinger knew he had no time to get a
warrant before the surgery, so he asked a nurse to draw Nault’s
blood straight away. Beckinger said he would get a warrant
thereafter. A nurse took two blood samples, at 9:11 and 9:12 p.m.
       Beckinger assigned another officer to get a warrant while
he stayed at the hospital to gather information. Beckinger
received the warrant that night and delivered it to the hospital
the next morning.
       Analysis of the blood revealed that at 9:11 p.m., about two
hours after the crash, Nault’s blood alcohol content was 0.14
percent. That was about twice the legal limit.
       The trial court heard Nault’s challenge to the blood
evidence. Nault argued the analysis was inadmissible because
officers got the samples without a warrant. The court held
exigent circumstances justified the blood draws.
       A jury convicted Nault of second degree murder (Pen. Code,
§ 187, subd. (a)) (count 1) and gross vehicular manslaughter
while intoxicated (id., § 191.5, subd. (a)) (count 2). Nault pleaded
no contest to driving a vehicle with a suspended license (Veh.
Code, § 14601.5, subds. (a) & (d)(2)) (count 3) and admitted four
prior convictions for driving under the influence (Veh. Code,
§ 23152, subds. (a) & (b); see Pen. Code, § 191.5, subd. (d)).




                                 4
       The court sentenced Nault to 15 years to life in state prison
for count 1, with a concurrent term of 15 years to life for count 2,
and to one year in county jail for count 3.
       Nault argues the warrantless blood draw violated his
Fourth Amendment right against an unreasonable search. We
independently review the constitutionality of the search. (People
v. Meza (2018) 23 Cal.App.5th 604, 609 (Meza).) Federal law
governs us. We are not permitted a state law departure. (See
People v. Souza (1994) 9 Cal.4th 224, 232–233.)
       A blood draw is a search governed by the Fourth
Amendment. (Birchfield v. North Dakota (2016) 579 U.S. 438, __
[136 S.Ct 2160, 2173].) A warrantless blood draw is presumed
unreasonable unless justified by a recognized exception. (U.S.
Const., 4th Amend.; Missouri v. McNeely (2013) 569 U.S. 141,
148.) One such exception is exigent circumstances, which arise
when an emergency makes law enforcement needs so compelling
that a warrantless search is objectively reasonable. (McNeely, at
pp. 148–149.)
       Circumstances are exigent when blood alcohol evidence is
dissipating, as it always is, and a pressing health, safety, or law
enforcement need takes priority over a warrant application.
(Mitchell v. Wisconsin (2019) __ U.S. __, __ [139 S.Ct. 2525, 2537]
(plur. opn. of Alito, J.) (Mitchell); Schmerber v. California (1966)
384 U.S. 757, 770–771.) The fact the human body continuously
metabolizes alcohol is not enough. (Mitchell, at p. 2537.)
       When a driver is unconscious, the general rule is a warrant
is not needed. (Mitchell, supra, 139 S.Ct. at p. 2531.) The Fourth
Amendment “almost always” permits a warrantless blood test
when police officers do not have a reasonable opportunity for a
breath test before hospitalization. (Id. at p. 2539.)




                                 5
       The general rule governs here. Exigent circumstances
justified this blood draw.
       Nault created the exigency by injuring himself badly. He
was unconscious and had to be helicoptered to surgery. Whoever
called for the helicopter judged the situation dire. Nault does not
suggest this decision was a manipulation. Caring for Nault’s
medical need left no time for a breath test.
       Nault cites the Meza decision. (Meza, supra, 23
Cal.App.5th at pp. 611–612.) Meza was pre-Mitchell. There was
no airlift of an unconscious person.
       Nault also contends, and the prosecution agrees, his
sentence for count 2 should be stayed pursuant to Penal Code
section 654, which bars multiple punishments for the same act.
We concur. (See People v. Sanchez (2001) 24 Cal.4th 983, 988,
992.)
                           DISPOSITION
       We direct the trial court to stay the sentence for count 2
pursuant to Penal Code section 654 and to forward a corrected
copy of the abstract of judgment to the Department of Corrections
and Rehabilitation. No hearing or presence of parties is
necessary. We affirm the judgment in all other respects.



                                           WILEY, J.
We concur:

             GRIMES, Acting P. J.          HARUTUNIAN, J.       *



*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 6